Citation Nr: 1605703	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  07-16 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for laceration scars on the index and long fingers of the right hand.

2.  Entitlement to an increased rating in excess of 20 percent disabling, effective October 24, 2011, for functional impairment of ankylosis of the right index and long fingers.
 
3.  Entitlement to an initial compensable evaluation for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1970 to September 1973. 

The issues of entitlement to increased ratings for right index and long finger disabilities and bilateral hearing loss come before the Board of Veterans' Appeals  (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In March 2010, September 2011, July 2013, and April 2015, the Board remanded the case for further development.  

The Veteran appeared at a Travel Board hearing in November 2009.  A transcript is associated with the claims file.

The issue of entitlement to an initial rating for degenerative arthritis of the right foot will be adjudicated in a separate decision, because another Veterans Law Judge held a hearing and took testimony on that issue.  38 C.F.R. § 20.707 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Virtual VA.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.


REMAND

In April 2015, the Board remanded this appeal for issuance of a supplemental statement of the case (SSOC) noting that a November 2013 SSOC associated with the claims folder was for another Veteran.  The Board also noted that it attempted to obtain an SSOC, if existing, administratively but no response was received.

To date, the AOJ has not responded to the Board's April 2015 remand directives.  Thus, the Board has no option but to remand this appeal for compliance with its prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Document for the record whether an SSOC was issued for the claims on appeal in November 2013.  Additionally, review the November 2013 SSOC of record and associate this SSOC with the correct claims folder.

2.  Readjudicate the issues of entitlement to an increased rating in excess of 10 percent for laceration scars on the index and long fingers of the right hand, entitlement to an increased rating in excess of 20 percent disabling, effective October 24, 2011, for functional impairment of ankylosis of the right index and long fingers, and entitlement to an initial compensable evaluation for bilateral hearing loss.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

